                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




JULIE MICHELLE McCREA,

      Plaintiff,

v.                                                         Case No. 1:18-cv-1327
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                        JUDGMENT

              In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

              IT IS SO ORDERED.



Dated: March 30, 2020                                      /s/ Ray Kent
                                                           United States Magistrate Judge
